Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20        Page 1 of 11 PageID 38042


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

TYRONE CADE,                              §
                   Petitioner,            §
                                          §
v.                                        § Civil Action No. 3:17-CV-03396-G
                                          §
LORIE DAVIS, Director,                    §       DEATH PENALTY CASE
Texas Department of Criminal              §
Justice, Correctional Institutions        §
Division,                                 §
                    Respondent.           §

      RESPONDENT’S REPLY TO PETITIONER’S OPPOSITION TO
      RESPONDENT’S MOTION FOR LEAVE TO FILE A SUR-REPLY

      On March 28, 2019, Cade filed his amended petition. ECF No. 79 (Amd. Pet.).

The Director filed her answer on July 26, 2019. ECF No. 82 (Ans.). On November 12,

2019, Cade filed his reply, to which he attached a supplement to his appendix. ECF

No. 98 (Reply). On December 11, 2019, the Director filed a motion for leave to file a

sur-reply to address the newly presented declarations in Cade’s supplemental

appendix. ECF No. 99 (Mot.). Cade timely filed his response in opposition on

December 23, 2019. ECF No. 101 (Resp.). The Director’s reply is therefore due

fourteen days from that date, on January 6, 2020. L.R. 7.1(f).

                                     ARGUMENT

      In his opposition, Cade erects a straw man by misinterpreting the Director’s

request as a complaint against him first addressing procedural defenses in his reply

and against this Court affording him the final say on procedural defenses. See
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20                Page 2 of 11 PageID 38043


generally Resp. Under that faulty interpretation, 1 he proceeds to his unpersuasive

estoppel and timeliness arguments. Resp. at 1, 2, 9–16. But these arguments address

a motion the Director never filed and an argument the Director never made.

       The Director does not dispute the scheduling order, nor does she dispute that

the scheduling order presumes Cade to have the last word on procedural defenses.

Rather, she asserts that Cade defied the scheduling order’s prohibition against Cade

presenting new material facts in his reply brief. See generally Mot. This clear and

unequivocal instruction attempted to ensure both sides would have a full and fair

presentation of the facts upon which to argue their claims, and it is under that

premise that Cade was clearly afforded the final reply to the Director’s procedural

defenses. But Cade’s violation of the scheduling order subverted that procedure. To

rectify this subversion, the Director respectfully seeks leave to respond to the newly

and improperly presented material facts.

I.     This Court Clearly and Unequivocally Prohibited Cade from
       Presenting Material Facts in His Reply Brief.

       The Director seeks leave to file her sur-reply to address the material facts that

Cade first presented as a supplemental appendix to his reply brief. See generally Mot.

Cade violated the scheduling order’s instruction that, “[t]he Reply shall not raise new

claims or new material facts in support of existing claims.” ECF No. 61 at 10; see also




1 For example, Cade alleges that the Director argued that “Cade’s arguments on cause and
prejudice [were] ‘improperly’ filed after the Answer.” Resp. at 3 (citing Mot. at 5). The Director
stated that “Cade has circumvented the Director’s response to these material facts by
improperly filing them after the State’s opportunity to respond under the scheduling order.”
Mot. at 5 (emphasis added). Cade’s entire opposition hinges on this misinterpretation of the
Director’s motion.
                                                2
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20           Page 3 of 11 PageID 38044


ECF No. 50 (original scheduling order) (“Any reply must be limited to the arguments

raised in the answer and shall not include any new allegations of fact or new grounds

for relief.”). Very briefly, Cade actually attempts to address the Director’s argument

that the material facts were improper, arguing that the restriction against such

material facts was limited to facts in support of the merits of claims pled in his

petition, and that therefore the restriction would not apply to “responses to

procedural defenses, which do not support any claims as such[.]” Resp. at 4.

       Cade’s convoluted interpretation of the scheduling order is unpersuasive. A

“material fact” is a “fact that is significant or essential to the issue or matter at hand;

esp., a fact that makes a difference in the result to be reached in a given case.” Black’s

Law Dictionary (11th ed. 2019). Facts presented to show cause for the non-exhaustion

of unexhausted claims are certainly “significant or essential [and] make a difference

to the result to be reached,” as this Court could not grant relief on the merits of those

unexhausted claims without a finding of cause. See Coleman v. Thompson, 501 U.S.

722 (1991). Therefore, the attachment of attorney declarations—material facts—in

support of existing claims was a violation of the scheduling order.

II.    Including the Declarations in the Appendix Appended to Cade’s
       Amended Petition Would Have Been Consistent with Due Process, the
       Habeas Rules, and the Scheduling Order.

       Despite Cade’s argument that the Director is raising an objection to the

scheduling order, the Director explicitly conceded that “this Court’s scheduling order

permitted Cade to respond to the Director’s procedural defenses in his reply[.]” Mot.

at 4. The Director seeks leave because Cade appended new declarations to his reply

in violation of the scheduling order. See generally Mot. Cade has not even attempted
                                            3
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20        Page 4 of 11 PageID 38045


to explain why he could not have appended these declarations to his amended petition

other than arguing that requiring him to “predict the State’s arguments about

procedural default because he was barred from presenting in his Reply evidence

related to procedural defenses he did not predict” would “contravene the purpose of

Habeas Rule 5(e),” and that it would violate his due process rights. Resp. at 5–6.

      These arguments are unpersuasive. Cade did not need to predict with exact

accuracy what the State would argue because he was already required to explain

which claims were unexhausted and “state why” the claims were not exhausted. ECF

No. 61 at 9. Cade concedes that “[t]he section of the Scheduling Order related to the

Amended Petition . . . [c]onsistent with the requirements of the form appended to the

rules Governing § 2254 cases in the U.S. District Courts (“Habeas Rules”), and

Habeas Rule 2(d), . . . required Mr. Cade to identify where his claims were exhausted.”

Resp. at 5. But the section of the scheduling order requiring Cade to “state why” his

unexhausted claims were not exhausted is also consistent with the requirements of

form appended to the rules governing § 2254 cases and Habeas Rule 2(d). See N.D.

Tex. Misc. Order 13 (Oct. 15, 2010) (page eight, instruction twenty-three, on the form

adopted by the miscellaneous order). Therefore, this requirement is explicitly

contemplated under the habeas rules and Cade points to no authority showing that

the requirement violates due process.

      Because Cade was required to state why his unexhausted claims were not

exhausted, and because he chose to argue ineffective assistance of habeas counsel

(IAHC) as the reason why his unexhausted ineffective assistance of trial counsel



                                          4
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20              Page 5 of 11 PageID 38046


(IATC) claims were not exhausted in his amended petition, he could have appended

any declarations supporting his IAHC arguments to his amended petition. As the

Director argued in her motion, there is nothing in the declarations that Cade could

not have developed before filing his amended petition, and Cade fails to make any

specific argument refuting this point. Mot. at 4–5. The inclusion of those declarations

in the amended petition appendix would not have affected his ability to brief his

claims within the page limits. 2 This is the most straightforward interpretation of the

scheduling order, and unsurprisingly, it also is the most equitable interpretation for

all parties. Cade has provided no credible argument that he could not have followed

this procedure. However, his failure to do so can be remedied by allowing the Director

to respond to newly presented facts in a sur-reply.

III.   The Director Is Not Untimely, as She Does not Object to the
       Scheduling Order or Seek to Amend Her Answer.

       Cade further attempts to confuse the issues by casting the Director’s motion

for leave as an objection to the scheduling order’s page limits, an objection to the

scheduling order granting Cade the final word on procedural defenses, and an

attempted amended petition. Resp. at 1–2, 9–12. He further misinterprets the



2 As the Director noted, if Cade needed additional factual development to address the
Director’s answer, he could have sought leave to amend or supplement his appendix at the
reply stage. Mot. at 5. He argues in response that “[t]his is an incorrect reading of the Local
Rules governing motion practice in the Northern District, as there is no motion for leave
requirement within LR 7.1(i), which speaks to appendices.” Resp. at 14 n.9. But the fact that
the local rules do not presume that leave is needed to supplement or amend an appendix is
superseded by this Court’s scheduling order, which explicitly precludes the presentation of
new material facts in the reply brief. ECF No. 61 at 10; L.R. 83.1 (“Notwithstanding the local
civil rules, a presiding judge may direct the parties to proceed in any manner that the judge
deems just and expeditious.”). Therefore, leave was required to deviate from the restrictions
of the scheduling order.
                                              5
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20         Page 6 of 11 PageID 38047


Director’s argument: “The State’s argument is that Mr. Cade should have raised

cause and prejudice in the Petition, and that by leaving those arguments to the Reply,

he deprived the State of an opportunity to be heard.” Resp. at 9 (citing Mot. at 5).

This misinterpretation of the Director’s filing is the foundation of Cade’s timeliness

and waiver arguments.

      First, Cade argues the Director waived any objection to being without a reply

to Cade’s cause and prejudice arguments. Id. The Director has raised no objection to

the scheduling order; rather, the Director explicitly conceded that “this Court’s

scheduling order permitted Cade to respond to the Director’s procedural defenses in

his reply.” Mot. at 4. The Director could not have been more unequivocal—she seeks

leave to respond to improperly filed new material facts, not newly made arguments

against procedural defenses. See generally id.

      Cade then argues that the Director should have filed an amended answer in

lieu of a sur-reply, and that the Director is therefore untimely. Resp. at 11–13. But a

sur-reply has been accepted as the proper remedy when new material facts are

presented in a reply brief. See Mot. at 2–3. As Cade concedes, in Ward, the Director

“was genuinely surprised by the petitioner’s cause-and-prejudice arguments,” Resp.

at 7, and yet this Court allowed a sur-reply, not an amended answer. Ward v.

Stephens, No. 3:10-cv-2101-N, (N.D. Tex. May 9, 2012), ECF No. 41; see also Cargill

v. Director, Civ. No. 6:17cv562, (E.D. Tex. Aug. 16, 2019) ECF No. 47 (Order granting

the Director’s motion for leave to file a sur-reply where Cargill first raised IAHC in a

reply brief and “attached new evidence to her reply”). Cade does not cite to a single



                                           6
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20            Page 7 of 11 PageID 38048


scenario in which a court has suggested the preferred remedy to new evidence in a

reply is an amended answer as opposed to a sur-reply. His assertions of untimeliness

under the federal rules governing amended answers are inapplicable here as the

Director did not file—nor was she under any obligation to file—such an amended

answer.

       Cade also complains that the Director’s filing of a sur-reply instead of an

amended answer was a circumvention of the 160-page limit on the Director’s answer.

Resp. at 11–13. But this assumes that the Director could not have sought leave for

more pages if Cade had appended the declarations to his amended petition. The local

rules presume that a petitioner be afforded 125% of the Director’s total pages death

penalty habeas cases. L.R. 7.5. However, Cade has been afforded 250 total pages to

the Director’s 160, roughly 156% of the Director’s allowed pages. The proper question

is whether this Court would have granted the Director an extension of merely

seventeen pages to file her answer if Cade had properly filed his habeas attorney

declarations before the Director’s answer. 3 Equity would certainly suggest the

Director would be entitled to those pages in that event, and therefore she is entitled

to them in a sur-reply.




3 Even if the Director’s motion for leave is granted, the Director would be afforded roughly
177 total pages of briefing to Cade’s 250 allowed pages of briefing—240 of which he used.
Even after this, the Director would be afforded less briefing than contemplated by the local
rules, as 125% of 177 is roughly 221 pages. Cade’s fifty-page reply would still be roughly
twenty-eight percent of the Director’s 177 pages, more than the twenty-five percent
contemplated by the local rules. L.R. 7.5.


                                             7
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20               Page 8 of 11 PageID 38049


       Cade complains that granting the Director these pages now, after he was

denied his full request of twenty additional pages 4 for his reply would “amount to

changing the rules after the game is underway solely to benefit one team at the

expense of the other.” Resp. at 12. But Cade is the party that violated the “rules after

the game [was] underway” and the Director merely seeks to remedy that violation.

IV.    Cade’s Claim of Judicial Estoppel Is Meritless.

       Cade argues that the Director should be judicially estopped from filing her sur-

reply because she has “aggressively pursued curtailed proceedings in this Court

regardless of the impact on fairness.” 5 Resp. at 13. As Cade argues, judicial estoppel

“prevents a party from asserting a claim in a legal proceeding that is inconsistent

with a claim taken by that party in a previous proceeding.” Id. at 13–14 (citing Smith



4 Cade is operating under the assumption that, if the Director was afforded a 177-page
answer, his request for a sixty-page reply would have been granted. But granting leave for a
sixty-page reply after a 177-page answer would have afforded Cade a reply roughly thirty-
four percent as long as the Director’s hypothetical 177-page answer. Such an extension would
not have been warranted. See L.R. 7.5.
5This characterization of the State as pursuing curtailed proceedings is refuted by the record.
The Director agreed to a sixty percent increase in pages for Cade to file his amended petition.
ECF No. 31. Cade then argued that the local rules did not require him to legally brief his
petition, and that if such briefing were required, he would need an additional eighty pages to
do so. ECF Nos 58, 64. The Director opposed this request through her opposition to Cade’s
motion for reconsideration and objections to the magistrate’s order. ECF Nos. 59, 65. This
Court then granted Cade an additional forty pages, not because his argument was well taken,
but only “to avoid another wave of motions seeking unjustified—and unexplained—
extensions of the page limitations contained in this court’s local rules[.]” ECF No. 66 at 6.
Moreover, Cade also received an additional sixty percent increase to file a forty-page reply.
ECF No. 61 at 9. The Director opposed Cade’s request for an additional twenty-page
extension for Cade’s reply brief, but did not oppose a ten-page extension, which this Court
ultimately granted. ECF Nos. at 96, 97. Overall, having been afforded 200 pages to file his
petition and fifty pages to file his reply brief, Cade has received a 100% increase in pages for
all his pleadings under the local rules. L.R. 7.5. His complaint of curtailed proceedings is
simply not credible.


                                               8
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20              Page 9 of 11 PageID 38050


v. Dallas County Hosp. Dist., 3:13-CV-0792-G, 2014 WL 6991482, at *3 (N.D. Tex.

Dec. 9, 2014). But the cases cited by Cade are wholly inapposite. They apply to

bankruptcy debtors who failed to disclose unliquidated claims in bankruptcy

proceedings to minimize their assets and then attempted to adjudicate those claims

subsequently. Smith, 2014 WL 6991482, at *3–4; see also Reed v. City of Arlington,

650 F.3d 571, 572 (5th Cir. 2011) (“The question before the en banc court is whether

judicial estoppel bars a blameless bankruptcy trustee from pursuing a judgment that

the debtor—having concealed the judgment during bankruptcy—is himself estopped

from pursuing.”). Cade has provided no authority establishing that a party is

estopped from seeking a sur-reply to respond to new evidence brought in a reply brief

merely because the party previously opposed a page limit extension.

       Moreover, the Director’s oppositions to Cade’s excessive requests for more

pages are not inconsistent with the Director’s assertion that Cade should have

appended his declarations to his amended petition, as doing so would not have

required Cade to exhaust pages in the amended petition. 6 Ans. at 40; Mot. at 5

(making same argument). And the Director’s motion for leave is not inconsistent with


6 Cade asserts the Director’s characterization of the declarations as “generic grievances”
about OCFW policy and mere recitations of fact is somehow in conflict with the
characterization that they are new material facts. Resp. at 14–15. But “mostly generic
grievances” and “mere recitations of fact” are not mutually exclusive from “new” material
facts, nor are they synonymous with “repetitive” factual support. Cade submitted
declarations mostly consisting of complaints that OCFW was underfunded, understaffed,
overworked, inexperienced and poorly managed. Appx. at 6782–814. While these are
“generic” grievances, Cade points to nothing in the state court records or his initial appendix
that would indicate they are “repetitive of factual support that Mr. Cade relied upon in prior
pleadings.” Resp. at 14. They are indeed new material facts that could and should have been
included in the appendix appended to Cade’s amended petition.



                                              9
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20           Page 10 of 11 PageID 38051


 her previous recognition that she would not be afforded an opportunity to file a reply

 in support of her procedural defenses, Resp. at 15, as she now seeks leave to file a

 sur-reply, not because Cade responded to her procedural defenses, but because he

 dilatorily filed new material facts in violation of the scheduling order.

       And contrary to Cade’s argument, id. at 15–16, the Director would not derive

 any unfair advantage from being granted leave. While the scheduling order did not

 contemplate the Director filing a sur-reply, it also did not contemplate new material

 facts being raised at the reply stage—something that clearly disadvantages the

 Director. Allowing the Director to respond to this evidence does not disadvantage

 Cade, it merely remedies the disadvantage caused by Cade. Not only does Cade fail

 to point to any authority showing estoppel applies here, he also fails to show the

 equitable concerns underlying estoppel apply here.

                                     CONCLUSION

       For the above reasons, the Director respectfully requests that this Court grant

 her motion for leave to file a sur-reply.


                                                  Respectfully submitted,

                                                  KEN PAXTON
                                                  Attorney General of Texas

                                                  JEFFREY C. MATEER
                                                   First Assistant Attorney General

                                                  MARK PENLEY
                                                  Deputy Attorney General for
                                                  Criminal Justice

                                                  EDWARD L. MARSHALL
                                                  Chief, Criminal Appeals Division

                                             10
Case 3:17-cv-03396-G-BT Document 102 Filed 01/02/20         Page 11 of 11 PageID 38052




                                                s/ Ali M. Nasser
                                                ALI M. NASSER*
       * Counsel of Record                      Assistant Attorney General
                                                State Bar No. 24098169

                                                P. O. Box 12548, Capitol Station
                                                Austin, Texas 78711
                                                (512) 936-1400
                                                (512) 936-1280 (Facsimile)

                                                ATTORNEYS FOR RESPONDENT

                             CERTIFICATE OF SERVICE

       I hereby certify that, on January 2, 2020, I electronically filed the foregoing

 document with the clerk of the court for the U.S. District Court, Northern District of

 Texas, using the electronic case filing system. The electronic case filing system sent

 a “Notice of Electronic Filing” to lead counsel, who has consented in writing to accept

 this Notice as service of this document by electronic means:

 Tivon Schardl
 Federal Public Defender-Western District of Texas
 Capital Habeas Unit
 504 Lavaca Street Suite 960
 Austin, TX 78701

 Joseph Perkovich
 Phillips Black Inc.
 PO Box 4544
 New York, NY 10163




                                            s/ Ali M. Nasser
                                            ALI M. NASSER*
                                            Assistant Attorney General




                                           11
